DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 10/18/2022. 

Claim Objections
Claim 3 objected to because of the following informalities:  it recites “the spring is a hinge spring such that the cover hinges about the hinge spring towards integrated the button in response to rotation of the hinge spring”; however, it should recite “the spring is a hinge spring such that the cover hinges about the hinge spring towards .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 recite  “a vehicle component”. The terminology of “vehicle component” is not commonly used terminologies in the art. It is unclear what this terminology refers to without clear and specific definitions of the terminology. Therefore, this claim is deemed indefinite.
Claims 10 and 18 are rejected the same because it recites similar claim language.
Claims 2-9, 11-17 and 19-20 are rejected the same because they depend upon claim 1, 10 or 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 16, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 1, 10, and 18 recite “the electrical or mechanical function includes at least controlling a vehicle light between an on state and an off state”. However, claims 7, 16, and 19 (which depend upon claims 1, 10, or 18)  recite “the electrical or mechanical function includes at least one of opening or closing a vehicle door, controlling a vehicle light between an on state and an off state, at least one of locking or unlocking the vehicle door, providing electrical power to an outlet of the vehicle, or playing music from a speaker of the vehicle.” Claims 7, 16, and 19 reference alternative “electrical or mechanical function”. Therefore, these claims fail to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over as Warburton (US 9636978 B2- cited in IDS filed 5/15/2020) in view of  Ramadhan (US 9968165 B1).

Regarding claim 1, Warburton discloses a system for controlling a function of a vehicle by activation of a vehicle button, the system comprising: 
a vehicle component (fig. 4 upper electric motor 40 and a lower electric motor 42) configured to receive a signal and to perform an electrical or mechanical function in response to receiving the signal (col 4 ln 48-51 The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 (i.e. “vehicle component”) in order to respectively control upper and lower tailgate door 14, 16 positioning.); 
a physical structure (fig. 1 tailgate doors 14, 16) located on an exterior of the vehicle and coupled to the button (fig. 1 button 28) such that at least one of manual actuation of or physical proximity to the physical structure initiates a button selection event (col 4 ln 44-48 Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16.); and 
an electronic control unit (ECU) (fig. 1 controller 18) coupled to the vehicle component and to the button and configured to identify the button selection event and to transmit the signal to the vehicle component in response to identifying the button selection event to cause the vehicle component to perform the electrical or mechanical function (col 4 ln 42-51 Wireless messages from a remote control 20, such as but not limited to a fob, may be used to instruct the controller 18 to instigate tailgate door control. Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 in order to respectively control upper and lower tailgate door 14, 16 positioning.).
However, Warburton does not expressly disclose the electrical or mechanical function includes at least controlling a vehicle light between an on state and an off state.
Ramadhan, from a similar field of endeavor, teaches a vehicle component configured to receive a signal and to perform an electrical or mechanical function in response to receiving the signal (col 1 ln 20-25 teaches a button that electronically communicates with the vehicle. Therefore, based on the above citation, it is implied that the vehicle comprises a receiver (i.e. “vehicle component”) in order to communicate with the button), the electrical or mechanical function includes at least controlling a vehicle light between an on state and an off state (col 4 ln 4-6, teaches a special button that is activated so that the vehicle lights flash, or the alarm sounds or, in some cases, the doors lock.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a vehicle component configured to receive a signal and to perform controlling a vehicle light between an on state and an off state in response to receiving the signal as suggested by Ramadhan in the system taught by Warburton in order to flash the lights (as suggested in col 4 ln 4-6 of Ramadhan).

Regarding claim 7, Warburton in view of Ramadhan discloses the system of claim 1 wherein the electrical or mechanical function includes at least one of opening or closing a vehicle door, controlling a vehicle light between an on state and an off state, at least one of locking or unlocking the vehicle door, providing electrical power to an outlet of the vehicle, or playing music from a speaker of the vehicle (Warburton col 4 ln 44-48 Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. Ramadhan col 4 ln 4-6, teaches a special button that is activated so that the vehicle lights flash, or the alarm sounds or, in some cases, the doors lock.).

Regarding claim 9, Warburton in view of Ramadhan discloses the system of claim 1 wherein the button selection event includes a first button selection event in response to a first button selection variation and a second button selection event in response to a second button selection variation, wherein the ECU is configured to transmit the signal to the vehicle component in response to the first button selection event and to transmit a second signal to the vehicle component or to a second vehicle component in response to the second button selection event, the second signal corresponding to a request for a second electrical or mechanical function that is different than the electrical or mechanical function (Warburton col 4 ln 44-51 Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 in order to respectively control upper and lower tailgate door 14, 16 positioning.).

Regarding claim 10, Warburton discloses a system for controlling a function of a vehicle, the system comprising: 
a vehicle component (fig. 4 upper electric motor 40 and a lower electric motor 42) configured to receive a signal and to perform an electrical or mechanical function in response to receiving the signal (col 4 ln 48-51 The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 (i.e. “vehicle component”) in order to respectively control upper and lower tailgate door 14, 16 positioning.); 
a physical structure located on an exterior of the vehicle (fig. 1 tailgate doors 14, 16);
a button located near or on the physical structure (fig. 1 button 28) such that at least one of manual actuation of or physical proximity to the physical structure initiates a button selection event (col 4 ln 44-48 Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16.); and 
an electronic control unit (ECU) (fig. 1 controller 18) coupled to the vehicle component and to the button and configured to identify the button selection event and to transmit the signal to the vehicle component in response to identifying the button selection event to cause the vehicle component to perform the electrical or mechanical function (col 4 ln 42-51 Wireless messages from a remote control 20, such as but not limited to a fob, may be used to instruct the controller 18 to instigate tailgate door control. Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 in order to respectively control upper and lower tailgate door 14, 16 positioning.).
However, Warburton does not expressly disclose the electrical or mechanical function includes at least controlling a vehicle light between an on state and an off state.
Ramadhan, from a similar field of endeavor, teaches a vehicle component configured to receive a signal and to perform an electrical or mechanical function in response to receiving the signal (col 1 ln 20-25 teaches a button that electronically communicates with the vehicle. Therefore, based on the above citation, it is implied that the vehicle comprises a receiver (i.e. “vehicle component”) in order to communicate with the button), the electrical or mechanical function includes at least controlling a vehicle light between an on state and an off state (col 4 ln 4-6, teaches a special button that is activated so that the vehicle lights flash, or the alarm sounds or, in some cases, the doors lock.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a vehicle component configured to receive a signal and to perform controlling a vehicle light between an on state and an off state in response to receiving the signal as suggested by Ramadhan in the system taught by Warburton in order to flash the lights (as suggested in col 4 ln 4-6 of Ramadhan).

Regarding claim 16, Warburton in view of Ramadhan discloses the system of claim 10 wherein the electrical or mechanical function includes at least one of opening or closing a vehicle door, controlling a vehicle light between an on state and an off state, at least one of locking or unlocking the vehicle door, providing electrical power to an outlet of the vehicle, or playing music from a speaker of the vehicle (Warburton figs. 2-4b; col 4 ln 44-48 Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. Ramadhan col 4 ln 4-6, teaches a special button that is activated so that the vehicle lights flash, or the alarm sounds or, in some cases, the doors lock.).

Regarding claim 18, Warburton discloses a method for controlling a function of a vehicle by activation of a button, the method comprising: 
detecting, by the button (fig. 1 button 28), a button selection event in response to at least one of manual actuation of a physical structure of the vehicle or physical proximity to the physical structure (col 4 ln 44-48 Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16.); 
identifying, by an electronic control unit (ECU) (fig. 1 controller 18), the button selection event (col 4 ln 42-51 Wireless messages from a remote control 20, such as but not limited to a fob, may be used to instruct the controller 18 to instigate tailgate door control. Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 in order to respectively control upper and lower tailgate door 14, 16 positioning.); 
transmitting, by the ECU, a signal to a vehicle component in response to identifying the button selection event (col 4 ln 42-51 Wireless messages from a remote control 20, such as but not limited to a fob, may be used to instruct the controller 18 to instigate tailgate door control. Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 in order to respectively control upper and lower tailgate door 14, 16 positioning.); and 
performing, by the vehicle component, an electrical or mechanical function in response to receiving the signal (col 4 ln 42-51 Wireless messages from a remote control 20, such as but not limited to a fob, may be used to instruct the controller 18 to instigate tailgate door control. Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 in order to respectively control upper and lower tailgate door 14, 16 positioning.).
However, Warburton does not expressly disclose the electrical or mechanical function includes at least controlling a vehicle light between an on state and an off state.
Ramadhan, from a similar field of endeavor, teaches a vehicle component configured to receive a signal and to perform an electrical or mechanical function in response to receiving the signal (col 1 ln 20-25 teaches a button that electronically communicates with the vehicle. Therefore, based on the above citation, it is implied that the vehicle comprises a receiver (i.e. “vehicle component”) in order to communicate with the button), the electrical or mechanical function includes at least controlling a vehicle light between an on state and an off state (col 4 ln 4-6, teaches a special button that is activated so that the vehicle lights flash, or the alarm sounds or, in some cases, the doors lock.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a vehicle component configured to receive a signal and to perform controlling a vehicle light between an on state and an off state in response to receiving the signal as suggested by Ramadhan in the system taught by Warburton in order to flash the lights (as suggested in col 4 ln 4-6 of Ramadhan).

Regarding claim 19, Warburton in view Ramadhan discloses the method of claim 18 wherein the electrical or mechanical function includes at least one of opening or closing a vehicle door, controlling a vehicle light between an on state and an off state, at least one of locking or unlocking the vehicle door, providing electrical power to an outlet of the vehicle, or playing music from a speaker of the vehicle (Warburton figs. 2-4b; col 4 ln 42-51 Wireless messages from a remote control 20, such as but not limited to a fob, may be used to instruct the controller 18 to instigate tailgate door control. Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 in order to respectively control upper and lower tailgate door 14, 16 positioning. Ramadhan col 4 ln 4-6, teaches a special button that is activated so that the vehicle lights flash, or the alarm sounds or, in some cases, the doors lock.).

Regarding claim 20, Warburton in view Ramadhan discloses the method of claim 18 further comprising: detecting by the button, a second button selection event in response to a second button selection variation; identifying, by the ECU, the second button selection event; transmitting, by the ECU, a second signal to the vehicle component or to a second vehicle component in response to identifying the second button selection event; and performing, by the vehicle component or the second vehicle component, a second electrical or mechanical function in response to receiving the signal (Warburton figs. 2-4b; col 4 ln 42-51 Wireless messages from a remote control 20, such as but not limited to a fob, may be used to instruct the controller 18 to instigate tailgate door control. Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 in order to respectively control upper and lower tailgate door 14, 16 positioning.).

Claims 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over as Warburton (US 9636978 B2- cited in IDS filed 5/15/2020) in view of  Ramadhan (US 9968165 B1) applied to claim 1 or 10 above, further in view of Sato (US 4027129 A - cited in IDS filed 5/15/2020) and Huang (US 20100314228 A1- cited in IDS filed 5/15/2020).

Regarding claim 2, Warburton in view of  Ramadhan discloses the system of claim 1 but does not expressly disclose it further comprising a spring, wherein the physical structure includes a cover for a vehicle light, the cover being coupled to the spring such that the cover activates the button in response to manual actuation of the cover. Although, Warburton discloses a physical structure (fig. 1 tailgate doors 14, 16) located on an exterior of the vehicle and having an button (fig. 1 button 28).  
Sato, from the field of buttons, teaches button (fig. 1 button 1) comprising a spring (fig. 1 spring 3) and cover (fig. 1 cover 9/9a), the cover being coupled to the spring such that the cover activates the button in response to manual actuation of the cover (fig. 3; col 1 ln 66 – col 2 ln 21). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide the button taught by Warburton in view of  Ramadhan with a spring and a cover as taught by Sato in order to control manual activation of the button (as suggested in fig. 3 and col 1 ln 66 – col 2 ln 26 of Sato).
However, Warburton in view of Sato does not expressly disclose the cover is for a light.
Huang, from the field of button, discloses a cover is for a light (fig. 1-5 button cap 150; [0011] At least a part of the button cap is light-pervious, such that the light passing through the hollow portion penetrates the button cap, thereby lighting the button cap.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a light-pervious cover as taught by Huang in the button taught by Warburton in view of  Ramadhan and Sato in order to allow light pass through the button cap, thereby lighting the button cap (as suggested in [0011] of Huang).

Regarding claim 3,  Warburton in view of  Ramadhan, Sato and Huang disclose the system of claim 2 wherein at least one of: the spring is a compression spring such that the cover is actuated towards the button in response to compression of the compression spring (Sato figs.1 & 3 and col 1 ln 66 – col 2 ln 26); or the spring is a hinge spring such that the cover hinges about the hinge spring towards integrated the button in response to rotation of the hinge spring.

Regarding claim 4, Warburton in view of  Ramadhan, Sato and Huang disclose the system of claim 2 wherein the vehicle light and the cover are located on a rear portion of the vehicle (Warburton fig. 1).

Regarding claim 5,  Warburton in view of  Ramadhan, Sato and Huang disclose the system of claim 4 wherein the vehicle component includes an actuator for at least one of a rear vehicle door, a tailgate, or a back vehicle door and the electrical or mechanical function includes actuating the at least one of the rear vehicle door, the tailgate, or the back vehicle door at least one of from a closed position to an open position or from the open position to the closed position (Warburton col 4 ln 44-51 Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 (i.e. “actuator”) in order to respectively control upper and lower tailgate door 14, 16 positioning.).

Regarding claim 11, Warburton in view of  Ramadhan discloses the system of claim 10 but does not expressly disclose it further comprising a spring, wherein the physical structure includes a cover for a vehicle light, the cover being coupled to the spring such that the cover activates the button in response to manual actuation of the cover. Although, Warburton discloses a physical structure (fig. 1 tailgate doors 14, 16) located on an exterior of the vehicle and having an button (fig. 1 button 28).  
Sato, from the field of buttons, teaches button (fig. 1 button 1) comprising a spring (fig. 1 spring 3) and cover (fig. 1 cover 9/9a), the cover being coupled to the spring such that the cover activates the button in response to manual actuation of the cover (fig. 3; col 1 ln 66 – col 2 ln 21). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide the button taught by Warburton in view of  Ramadhan with a spring and a cover as taught by Sato in order to control manual activation of the button (as suggested in fig. 3 and col 1 ln 66 – col 2 ln 26 of Sato).
However, Warburton in view of Sato does not expressly disclose the cover is for a light.
Huang, from the field of button, discloses a cover is for a light (fig. 1-5 button cap 150; [0011] At least a part of the button cap is light-pervious, such that the light passing through the hollow portion penetrates the button cap, thereby lighting the button cap.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a light-pervious cover as taught by Huang in the button taught by Warburton in view of  Ramadhan and Sato in order to allow light pass through the button cap, thereby lighting the button cap (as suggested in [0011] of Huang).

Regarding claim 12, Warburton in view of  Ramadhan, Sato and Huang disclose the system of claim 11 wherein at least one of: the spring is a compression spring such that the cover is actuated towards the button in response to compression of the compression spring (Sato figs.1 & 3 and col 1 ln 66 – col 2 ln 26); or the spring is a hinge spring such that the cover hinges about the hinge spring towards the button in response to rotation of the hinge spring.

Regarding claim 13, Warburton in view of Ramadhan, Sato and Huang disclose the system of claim 11 wherein the vehicle light and the cover are located on a rear portion of the vehicle (Warburton fig. 1).

Regarding claim 14, Warburton in view of Ramadhan, Sato and Huang disclose the system of claim 13 wherein the vehicle component includes an actuator for at least one of a rear vehicle door, a tailgate, or a back vehicle door and the electrical or mechanical function includes actuating the at least one of the rear vehicle door, the tailgate, or the back vehicle door at least one of from a closed position to an open position or from the open position to the closed position (Warburton col 4 ln 44-51 Wireline messages from buttons 24, 26, 28, 30, 32 included within a dashboard 34 or a rear of the vehicle 10 may similarly be used to instruct the controller to open and close one or both of the tailgate doors 14, 16. The controller 18 may control operations of an upper electric motor 40 and a lower electric motor 42 (i.e. “actuator”) in order to respectively control upper and lower tailgate door 14, 16 positioning.).

Claim 8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over as Warburton (US 9636978 B2) in view of Ramadhan (US 9968165 B1) applied to claim 1 or 10 above, further in view of Azarko (US 20210122333 A1).

Regarding claim 8, Warburton in view of Ramadhan discloses the system of claim 1 but does not expressly disclose wherein the button includes at least one of a proximity sensor configured to detect presence of a human body part within a predetermined distance of the proximity sensor such that the presence of the human body part initiates the button selection event, or a capacitive touch sensor configured to detect contact with the human body part such that the contact initiates the button selection event.
Azarko, from a similar field of endeavor, teaches at least one of a proximity sensor configured to detect presence of a human body part within a predetermined distance of the proximity sensor such that the presence of the human body part initiates the button selection event, or a capacitive touch sensor configured to detect contact with the human body part such that the contact initiates the button selection event ([0007]-[0010] teaches capacitive proximity detection for automatically opening a liftgate).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide at least one of a proximity sensor configured to detect presence of a human body part within a predetermined distance of the proximity sensor such that the presence of the human body part initiates the button selection event, or a capacitive touch sensor configured to detect contact with the human body part such that the contact initiates the button selection event in the system taught by Warburton in view of Ramadhan in order to open a tailgate (as suggested in [0007]-[0010] of Azarko).

Regarding claim 17, Warburton discloses the system of claim 10 but does not expressly disclose wherein the button includes at least one of a proximity sensor configured to detect presence of a human body part within a predetermined distance of the proximity sensor such that the presence of the human body part initiates the button selection event, or a capacitive touch sensor configured to detect contact with the human body part such that the contact initiates the button selection event.
Azarko, from a similar field of endeavor, teaches at least one of a proximity sensor configured to detect presence of a human body part within a predetermined distance of the proximity sensor such that the presence of the human body part initiates the button selection event, or a capacitive touch sensor configured to detect contact with the human body part such that the contact initiates the button selection event ([0007]-[0010] teaches capacitive proximity detection for automatically opening a liftgate).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide at least one of a proximity sensor configured to detect presence of a human body part within a predetermined distance of the proximity sensor such that the presence of the human body part initiates the button selection event, or a capacitive touch sensor configured to detect contact with the human body part such that the contact initiates the button selection event in the system taught by Warburton in view of Ramadhan in order to open a tailgate (as suggested in [0007]-[0010] of Azarko).

Claim 6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over as Warburton (US 9636978 B2- cited in IDS filed 5/15/2020) in view of Ramadhan applied to claim 1 or 10 above, further in view of Matsui et al. (US 20170328115 A1).

Regarding claim 6, Warburton in view of Ramadhan discloses the system of claim 1 but does not expressly disclose wherein the physical structure includes at least one of an emblem located on the vehicle or a bumper of the vehicle.
Matsui, from a similar field of endeavor, teaches at least one of an emblem located on the vehicle or a bumper of the vehicle (fig. 1 emblem 3; [0025]-[0027])
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide an at least one of an emblem located on the vehicle or a bumper of the vehicle in the system taught by Warburton in view of Ramadhan in order to identify the brand of the vehicle (as suggested in [0025] of Matsui) and determine an intention of a user to open/close an opening/closing body for a vehicle based on signals from a plurality of sensors, which are arranged along a predetermined portion of a emblem attached to the vehicle (as suggested in [0001] of Matsui).

Regarding claim 15, Warburton in view of Ramadhan discloses the system of claim 10 but does not expressly disclose wherein the physical structure includes at least one of an emblem located on the vehicle or a bumper of the vehicle.
Matsui, from a similar field of endeavor, teaches at least one of an emblem located on the vehicle or a bumper of the vehicle (fig. 1 emblem 3; [0025]-[0027]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide an at least one of an emblem located on the vehicle or a bumper of the vehicle in the system taught by Warburton in view of Ramadhan in order to identify the brand of the vehicle (as suggested in [0025] of Matsui) and determine an intention of a user to open/close an opening/closing body for a vehicle based on signals from a plurality of sensors, which are arranged along a predetermined portion of a emblem attached to the vehicle (as suggested in [0001] of Matsui).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Applicant argues in “regard to the ‘vehicle component,’ Applicant asserts that a clear and specific definition is provided for such terminology in at least paragraph [0016] of the originally filed specification. Accordingly, Applicant respectfully requests that the rejections of claims 1-20 under 35 U.S.C. § 112(b) be withdrawn.” However, the examiner respectfully disagrees. [0016] recites “The vehicle 100 may further include various vehicle components capable of performing electrical or mechanical functions such as an audio system including one or more speaker 176, a rear vehicle door 172 coupled to an actuator 170, a power outlet 174, or the like.” There is no clear and specific definitions of the terminology. Furthermore, the is no teaching of a vehicle component capable of performing controlling a vehicle light between an on state and an off state. Therefore, applicant’s arguments are deemed not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684     


					/QUAN ZHEN WANG/                                                            Supervisory Patent Examiner, Art Unit 2684